DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of the clarification, see Remarks page 5-6, with reference to Figures 6A-6C and the references to the first and second anchor rims 680 and 690 to represent the anchor rim, the examiner has withdrawn the previous specification objection.
In light of the amendment to delete the term “substantially” from claims 9 and 10, the examiner has withdrawn the previous 112 rejections to claims 9-10. 
In light of the clarification, see Remarks page 6, with reference to Figures 6A-6C and references to a first anchor rim 680 that is perpendicular and a second surface 686 that is oblique, the examiner has withdrawn the previous 112 rejections to claims 11-12. However, a new 112 rejections to claims 11-12 is presented herein. The new 112 rejection is in response to the amendment to further limit the commissural structure to be exclusively positioned on a distal end. It is unclear how Figures 6A-6C includes a commissural structure that is positioned exclusively on just the distal portion. 
In light of the amendment to include the new limitation “wherein the commissure attachment features are positioned exclusively at an outflow end of the stent” the examiner has withdrawn the previous 102 rejection to Rowe and previous 103 rejection to McLean. However, upon further consideration, a new ground of rejection are made over Rowe U.S. Publication 2011/0166636 in view of Tuval et al. U.S. Publication 2010/0262231 and Mclean et al. U.S. Publication 2013/0325114 in view of Tuval et al. U.S. Publication 2010/0262231.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 includes the limitation “wherein a first end surface of anchor rim is coextensive with the inflow end of the hollow tube, the first end surface lying in a plane perpendicular to a longitudinal axis of the center portion.” Furthermore, Claim 12 includes the limitation, wherein a first end surface of the second anchor rim is coextensive with the outflow end of the hollow tube, the second end surface lying in a plane perpendicular to the longitudinal axis of the center portion.” However, claim 1 was amended to include the limitation “a stent and a valve assembly having a plurality of prosthetic leaflets coupled to the stent at commissure attachment features of the stent, the commissure attachment features of the stent being positioned exclusively at an outflow end of the stent.” However, in the embodiment applicant described in the remarks, page 5, as teaching the embodiment having an anchor rim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe U.S. Publication 2011/0166636 in view of Tuval et al. U.S. Publication 2010/0262231 A1.
Regarding Claim 1, Rowe discloses a prosthetic heart valve system comprising a hollow tube 30 having an inflow end, an outflow end, and a center portion extending between the inflow end and the outflow end, the hollow tube 30 having a first anchor rim 42 at the inflow end of the hollow tube and a second anchor rim 40 at the outflow end of the hollow tube 30, the first anchor rim 40 extending radially outwardly from the center portion, the second anchor rim extending radially outwardly from the center portion and adapted to engage a ventricular side of the native valve annulus; a collapsible and self-expandable prosthetic heart valve assembled to and received within the hollow tube, the collapsible and self-expandable prosthetic heart valve 12 including a stent 14 and a valve assembly having a plurality of prosthetic leaflets 16 coupled to the stent at commissure attachment features 20 of the stent (paragraph [0028], [0031], [0041-0042]). Rowe discloses the hollow tube for use in a heart valve, the prosthesis as disclosed by Rowe discloses a first anchor trim and a second anchor trim configured to engage a ventricular side. Wherein, the examiner interprets the limitation “adapted to engage an atrial side of a native mitral valve annulus” and “adapted to engage a ventricular side of the native mitral valve annulus” be a functional recitation, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. However, should applicant argue Rowe does not teach a mitral valve prosthesis, Rowe teaches a prosthetic heart valve device having a hollow tube with a first anchor rim, a second anchor trim and a valve assembly wherein the device is implanted along an annulus of a native valve and the ventricular for the purpose of mitigating valvular insufficiency in the mitral valve. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Furthermore, Rowe does not expressly disclose wherein the commissure attachment features are positioned exclusively at an outflow end of the stent. Tuval et al. teaches a prosthetic heart valve prosthesis in the same field of endeavor for placement along an annulus (paragraphs [0040] and [0579]), the prosthetic heart valve prosthesis comprising an outer stent 14 and a collapsible, self-expanding inner stent 12 and valve assembly 105 (paragraph [0041], [0579] and [0581] and as seen in Figure 1), the inner stent 12 further comprises a plurality of commissure attachment features 30 positioned exclusively at an outflow end of the stent (paragraphs [0580-0581] and as seen in Figures 1, 4A-4C) for the purpose of securing the valve leaflet to the inner stent structure and allow blood flow through the prosthesis, wherein the valve can assume a diverging shape that causes blood to flow therethrough with pressure recovery at the distal outlet of the valve (paragraphs [0581] and [0596]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rowe’s commissure structures to be positioned along the distal end of the inner stent as taught by Tuval et al. for the purpose of securing the valve leaflet to the inner stent structure and allow blood flow through the prosthesis, wherein the valve can assume a diverging shape that causes blood to flow therethrough with pressure recovery at the distal outlet of the valve.
Regarding Claim 2, Rowe discloses wherein the hollow tube is self-expandable (paragraph [0033]).
Regarding Claim 4, Rowe discloses wherein the stent 14 of the collapsible and self-expandable prosthetic heart valve is substantially cylindrical in an expanded condition of the stent (paragraph [0030]).
Regarding Claim 6, Rowe discloses wherein the commissure attachment features 20 are integral with the stent (as seen in Figure 2).
Regarding Claim 7, Rowe discloses wherein the collapsible and self-expandable prosthetic heart valve 12 is configured to be assembled to the hollow tube 30 after the hollow tube is implanted into the native mitral valve (as seen un Figures 4B-4E and paragraph [0033]).
Regarding Claim 8, Rowe discloses wherein the center portion of the hollow tube is cylindrical (as seen in Figure 1 and paragraph [0035]).
Regarding Claim 9, Rowe discloses wherein the first anchor rim 42 has a cylindrical outer surface that is substantially concentric with the center portion of the hollow tube (see Figures 1 and 6).
Regarding Claim 10, Rowe discloses wherein the second anchor rim has a cylindrical outer surface that is substantially concentric with the center portion of the hollow tube (as seen in Figures 1 and 6).
Regarding Claim 15, Rowe discloses wherein the first anchor rim 42 is adapted to prevent the prosthetic valve system from migrating toward the ventricular (as seen in Figures 4B-4E and paragraphs [0035] and [0042]).
Regarding Claim 18, Rowe discloses wherein the valve assembly is substantially cylindrical (as seen in Figures 1-2).
Regarding Claim 20, Rowe discloses wherein the hollow tube is a docking station adapted to be implanted into the native mitral valve annulus before the collapsible and prosthetic heart valve is assembled to the docking station (as seen in Figures 4B-4G and Figures 7-8).
Claims 1-6, 8-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mclean et al. U.S. Publication 2013/0325114 in view of Tuval et al. U.S. Publication 2010/0262231 A1.

    PNG
    media_image1.png
    637
    569
    media_image1.png
    Greyscale

Regarding Claims 1, 6, McLean et al. discloses a prosthetic mitral valve system 600 comprising a hollow tube having an inflow end, an outflow end, and a center portion extending between the inflow end and the outflow end, the hollow tube having a first anchor rim 410 at adapted to engage an atrial side of a native mitral valve annulus” and “adapted to engage a ventricular side of the native mitral valve annulus” be a functional recitation, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. However, should applicant argue McLean et al. does not expressly disclose the prosthetic heart valve assembly stent 120 does not show a commissure attachment features 128, McLean et al. discloses the prosthetic heart valve 600 includes features similar to features of the prosthetic heart valve device 100, wherein the prosthetic heart valve device 600 includes a valve support 120, see paragraph [0307]), wherein Figures 10A and 11B shows the commissure structures are integral with the stent 120 for the purpose of allowing the prosthetic valve 130 to be sutured to stent to facilitate a secure attachment of the valve leaflets to the stent frame (see paragraph [0203]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the However, McLean does not expressly disclose wherein the commissure attachment features are positioned exclusively at an outflow end of the stent. Tuval et al. teaches a prosthetic heart valve prosthesis in the same field of endeavor for placement along an annulus (paragraphs [0040] and [0579]), the prosthetic heart valve prosthesis comprising an outer stent 14 and a collapsible, self-expanding inner stent 12 and valve assembly 105 (paragraph [0041], [0579] and [0581] and as seen in Figure 1), the inner stent 12 further comprises a plurality of commissure attachment features 30 positioned exclusively at an outflow end of the stent (paragraphs [0580-0581] and as seen in Figures 1, 4A-4C) for the purpose of securing the valve leaflet to the inner stent structure and allow blood flow through the prosthesis, wherein the valve can assume a diverging shape that causes blood to flow therethrough with pressure recovery at the distal outlet of the valve (paragraphs [0581] and [0596]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rowe’s commissure structures to be positioned along the distal end of the inner stent as taught by Tuval et al. for the purpose of securing the valve leaflet to the inner stent structure and allow blood flow through the prosthesis, wherein the valve can assume a diverging shape that causes blood to flow therethrough with pressure recovery at the distal outlet of the valve.
Regarding Claim 2, McLean et al. discloses wherein the hollow tube is self-expandable (paragraphs [0200], [0293], [0301] and [0307]).
Regarding Claim 3, McLean et al. discloses wherein the hollow tube is formed of Nitinol (paragraph [0199-0200]).
Regarding Claim 4, McLean et al. discloses wherein the stent 120 of the collapsible and self-expandable prosthetic heart valve is substantially cylindrical in an expanded condition of the stent (paragraph [0200], [0293], [0301] and [0307]).
Regarding Claim 5, McLean et al. discloses wherein the commissure attachment features 128 of the stent 120 are positioned at an outflow end of the stent (the commissure attachment features 20 extend along the entire length, including the outflow end and the inflow end of the stent, see Figure 11B).
Regarding Claim 8, McLean et al. discloses wherein the center portion of the hollow tube is cylindrical (as seen in Figure 57E and paragraphs [0010-0011], [0151], [0154], and [0309]).
Regarding Claim 9, McLean et al. discloses wherein the first anchor rim has a cylindrical outer surface that is substantially concentric with the center portion of the hollow tube (as seen in the annotated Figure 57E).
Regarding Claim 10, McLean et al. discloses the second anchor rim has a cylindrical outer surface that is substantially concentric with the center portion of the hollow tube (as seen in the annotated Figure 57E).
Regarding Claim 11, McLean et al. discloses wherein a first end surface of the first anchor rim is coextensive with the inflow end of the hollow tube, the first end surface lying in a plane perpendicular to a longitudinal axis of the center portion (as seen in the annotated Figure 57E, the first end surface is at the top of the protrusion).  
Regarding Claim 12, McLean et al. discloses wherein a second end surface of the first anchor rim is inclined at an oblique angle relative to the longitudinal axis of the center portion (the angle under the protrusion, as seen in the annotated Figure 57E).  
Regarding Claim 13, wherein a first end surface of the second anchor rim is coextensive with the outflow end of the hollow tube, the second end surface lying in a plane perpendicular to the longitudinal axis of the center portion (as seen in the annotated Figure 57E).  
Regarding Claim 14, McLean et al. discloses wherein a second end surface of the second anchor rim is inclined at an oblique angle relative to the longitudinal axis of the center portion (as seen in the annotated Figure 57E).
Regarding Claim 15, McLean et al. discloses wherein the first anchor rim is adapted to prevent the prosthetic mitral valve system from migrating toward the ventricular -29-ABTSJM 3.OF-324 DIVside (LV) of the native mitral valve annulus when the first anchor rim engages the atrial side (LA) of the native mitral valve annulus (paragraphs [0013], [0157], [0193] and as seen in Figure 57E).  
Regarding Claim 16, McLean et al. discloses wherein the second anchor rim is adapted to prevent the prosthetic mitral valve system from migrating toward the atrial side of the native mitral valve annulus when the second anchor rim engages the ventricular side of the native mitral valve annulus (paragraphs [0013], [0157], [0193] and as seen in Figure 57E).  
Regarding Claim 17, in the embodiment used in the rejection above, Figure 57E does not expressly disclose wherein the valve assembly further includes a cuff. In an alternative embodiment, as seen in Figures 20B-20E McLean et al. teaches the stent 120 can further include a sleeve/cuff 146 disposed on the exterior surface for the purpose of providing a sealing measure extending around the exterior of the valve support 120 to prevent paravalvular leakage (paragraphs [0191], [0202] and [0240-041]). Therefore, it would have been obvious to one 
Regarding Claim 18, McLean et al. discloses wherein the valve assembly is substantially cylindrical (paragraphs [0011] and [0151] and as seen in Figures 11A-11D).  
Regarding Claim 19, in the embodiment used in the rejection above, Figure 57E does not expressly disclose wherein the valve assembly is secured to the stent via sutures. In an alternative embodiment as seen in Figures 22A-22B, Mclean et al. teaches a hollow tube 110 comprising an inner valve support stent 120 analogous to the hollow tube and inner valve support stent 120 of Figures 57E, wherein sutures 310 are used to fasten the outer hollow tube 110 to the inner valve support stent 120 (paragraphs [0240] and [0244-0245]) for the purpose of controlling the systolic loads applied to the valve support struts and assisting in the distribution of stress (paragraphs [0244-0247]).. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Figure 57E to further include sutures to connect the hollow tube to the inner valve support stent as taught in Figures 22A-22B for the purpose of controlling the systolic loads applied to the valve support struts (paragraphs [0244-0247]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774